By the Court.

Lyon, J.,
delivering the opinion.
The defendant in error, who was plaintiff in the action, sold and warranted the negro to be sound. The notice, therefore, of the consideration of the note to him was positive and direct. He could not be an innocent purchaser without notice. That principle had nothing, whatever, to do with the case. If the negro was unsound at the time of the sale and died of that unsoundness, of which the proof is pretty positive and direct, the plaintiff in the action cannot recover. Hence the Court erred in the charge as given to the jury, and a new trial must be granted on that ground as well as the refusal to charge as requested.
Judgment reversed.